DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 10 is objected to. It is suggested that the claim be amended to “wherein a different number of interstitial mixing paddles [[is]]are located in the two interstitial spaces” in order to enhance the clarity of the claim. 
Claim 11 is objected to. It is suggested that the claim be amended to “wherein an identical number of interstitial mixing paddles [[is]]are located in each of the two interstitial spaces” in order to enhance the clarity of the claim. 
Claim 17 is objected to. In the third line of the claim it is suggested that the claim be amended to “and the rotating inner drum are each” in order to enhance the clarity of the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, and 15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Milstead (U.S. Patent 5,380,082). 
Regarding claim 1, Milstead teaches an inner drum (column 4 lines 58-60) for use in a dryer/mixer in connection with the production of an aggregate- binder mix, wherein the dryer/mixer includes a fixed outer drum surrounding the inner drum such that the inner drum may rotate within the outer drum, a mixing chamber formed between an outer surface of the inner drum and an inner surface of the outer drum where virgin aggregate and a binder are mixed together to form an aggregate-binder mix, an aggregate inlet through which virgin aggregate may be passed into the mixing chamber, a binder inlet through which a binder may be passed into the mixing chamber, and a mix outlet through which the aggregate-binder mix may be passed out of the mixing chamber (the claim is directed towards an inner drum, the dryer/mixer, outer drum, aggregate inlet, mixing chamber and materials being worked upon are considered intended use of the inner drum), the inner drum further comprising: a plurality of mixing paddles disposed on the outer surface of the inner drum and arranged in a plurality of rows, wherein the mixing paddles are configured to rotate through the mixing chamber as the inner drum rotates within the outer drum and to mix together aggregate and binder located within the mixing chamber (see annotated figure 6 which shows two rows of mixing paddles, the mixing chamber, drum, outer drum and material being worked upon is considered intended use of the inner drum); an interstitial space formed between each adjacent pair of rows of mixing paddles through which the aggregate and binder may pass (see annotated figure 6 which shows an interstitial space between the two rows of mixing paddles); a plurality of material leads that extend along the mixing chamber and along which aggregate material preferentially travels as a result of a location and orientation of the plurality of mixing paddles (the material leads are on the mixing chamber which is considered intended use of the inner drum); and at least one interstitial mixing paddle disposed on the outer surface of the inner drum and located in one of the interstitial spaces and also positioned at one of the material leads, wherein the interstitial mixing paddle is configured to rotate through the mixing chamber as the inner drum rotates within the outer drum and to mix together aggregate and binder located within the mixing chamber (see annotated figure 6 which shows a row of interstitial mixing paddles disposed on the outer surface of the drum, in between two rows of mixing paddles).
Regarding claim 2, Milstead teaches wherein a first group of one or more of the plurality of mixing paddles induces movement of a portion of the aggregate in a forward direction F away from the aggregate inlet as the inner drum rotates (the rotation of the drum is considered intended use, based on the angles of items 50, the material is considered capable of moving material in either lateral direction based on the direction of rotation).
Regarding claim 3, Milstead teaches wherein a second group of one or more of the plurality of mixing paddles induces movement of a portion of the aggregate in a retrograde direction F' towards the aggregate inlet as the inner drum rotates (the rotation of the drum is considered intended use, based on the angles of items 50, the material is considered capable of moving material in either lateral direction based on the direction of rotation). 
Regarding claim 4, Milstead teaches wherein the interstitial mixing paddle induces movement of a portion of the aggregate in a retrograde direction F' towards the aggregate inlet as the inner drum rotates (the rotation of the drum is considered intended use, based on the angles of items 50, the material is considered capable of moving material in either lateral direction based on the direction of rotation).
Regarding claim 5, Milstead teaches wherein each of the material lead passes through each interstitial space (the material leads are attached to the mixing chamber which is considered intended use of the inner chamber, leads are considered capable of being placed in the interstitial space between paddles).
Regarding claim 6, Milstead teaches  further comprising two or more interstitial mixing paddles that are all located within one of the interstitial spaces and that are each positioned at one of the material leads (see annotated figure 6, there are multiple paddles in the interstitial space).
Regarding claim 7, Milstead teaches comprising an interstitial mixing paddle located within a different one of two interstitial spaces, wherein each interstitial mixing paddle is positioned at one of the material leads (the interstitial space shown in annotated figure 6 can be divided into two spaces, each space comprising at least one interstitial paddle).
Regarding claim 8, Milstead teaches wherein the two interstitial spaces are adjacent one another (the interstitial space shown in annotated figure 6 can be divided into two spaces, each space comprising at least one interstitial paddle, each space considered adjacent to the other space). 
Regarding claim 9, Milstead teaches wherein the two interstitial spaces are not adjacent one another (the interstitial space shown in annotated figure 6 can be divided into two non-adjacent spaces). 
Regarding claim 10, Milstead teaches wherein a different number of interstitial mixing paddles is located in the two interstitial spaces (the interstitial space shown in annotated figure 6 can be divided into two spaces, each space comprising a different number of paddles in each space).
Regarding claim 11, Milstead teaches wherein an identical number of interstitial mixing paddles is located in each of the two interstitial spaces (the interstitial space shown in annotated figure 6 can be divided into two spaces, each space comprising the same number of paddles in each space).
Regarding claim 12, Milstead teaches further comprising at least one interstitial mixing paddle positioned at each material lead (the material leads are considered intended use of the inner drum since the material leads are connected to the mixing chamber).
Regarding claim 15, Milstead teaches wherein the plurality of mixing paddles are spaced continuously across the inner drum along an entire length of the mixing chamber (see figure 6 items 58 are considered positioned continuously across the entire length of the inner drum).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14 and 16 are rejected under 35 U.SC. 103 as being unpatentable over Milstead (U.S. Patent 5,380,082).
Regarding claim 14, Milstead teaches wherein the selected orientation of the leading face of the interstitial mixing paddle is at a selected orientation (column 3 lines 48-50 teaches an angle of approximately 45 degrees to the horizontal). 
Regarding claim 14, Milstead is silent to the specific angle. Milstead is silent to the language of claim 16. 
Regarding claim 14, absent any unexpected results, it would have been obvious to one of ordinary skill in the art to modify the angles of the paddles to produce the desired amount of agitation since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Regarding claim 16, absent any unexpected results, it would have been obvious to one of ordinary skill in the art to omit certain paddles in order to obtain a desired amount of agitation since it has been held that that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art. In re Karlson, 136 USPQ 184.

    PNG
    media_image1.png
    711
    1073
    media_image1.png
    Greyscale

Allowable Subject Matter
Claim  18-19 are allowed.
Claims 13, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form (and overcoming the claim 17 objection above) including all of the limitations of the base claim and any intervening claims.
Regarding claim 13, the prior art does not teach or fairly suggest an inner drum with the mixing paddle and shank configuration. 
Regarding claims 17 and 18, the prior art does not teach or fairly suggest the combination of the inner drum with the paddle configuration in combination with the material lead configuration. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628. The examiner can normally be reached Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANSHU BHATIA/Primary Examiner, Art Unit 1774